Exhibit 10.1

AGREEMENT AND PLAN OF REORGANIZATION

AMONG

AMHN, INC.,

SHN ACQUISITION CORP.,

SPECTRUM HEALTH NETWORK, INC.,

AND

THE SOLE SHAREHOLDER OF

SPECTRUM HEALTH NETWORK, INC.

June 11, 2010



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF REORGANIZATION

This Agreement and Plan of Reorganization (hereinafter the “Agreement”) is
entered into effective as of this 11th day of June 2010, by and among AMHN,
Inc., a Utah corporation (hereinafter “Parent”); SHN Acquisition Corp., a newly
formed Delaware corporation and wholly owned subsidiary of Parent (hereinafter
“Merger Sub”); Spectrum Health Network, Inc., a Delaware corporation
(hereinafter the “Company” or “Spectrum”), and the Sole Shareholder of Spectrum
listed on the signature page hereof (hereinafter the “Sole Shareholder”).

RECITALS

WHEREAS, Parent desires to acquire the Company as a wholly-owned subsidiary and
to issue shares of Parent’s Common Stock (as defined below) to the shareholders
of the Company upon the terms and conditions set forth herein. Merger Sub is a
wholly-owned subsidiary corporation of Parent that shall be merged into the
Company; whereupon the Company shall be the surviving corporation of said merger
and shall become a wholly-owned subsidiary of Parent (Merger Sub and the Company
are sometimes collectively hereinafter referred to as the “Constituent
Corporations”).

WHEREAS, the boards of directors of each of Parent, Merger Sub and the Company
deem it advisable and in the best interests of such corporations and their
respective shareholders that Merger Sub merge with and into the Company pursuant
to this Agreement and the Delaware Certificate of Merger (in the form attached
hereto as Exhibit A) and pursuant to applicable provisions of law (such
transaction hereafter referred to as the “Merger”).

WHEREAS, Merger Sub has an authorized capitalization consisting of 1,000 shares
of common stock, par value $0.001 per share, of which 1,000 shares shall be
issued and outstanding and owned by Parent as of the closing of the Merger.

WHEREAS, Parent has an authorized capitalization consisting of 50,000,000 shares
of common stock, par value $0.10 per share (“Parent Common Stock”), of which
15,790,209 shares of Parent Common Stock shall be, as of the Effective Date ( as
defined below), issued and outstanding and, except as may be set forth within
the Disclosure Schedule of Parent, no shares of Parent Common Stock are reserved
for issuance pursuant to options, warrants or other securities that are
convertible into or exchangeable for Parent Common Stock, in each case as of the
Effective Date.

WHEREAS, the Company has an authorized capitalization consisting of 1,000 shares
of common stock, par value $0.001 per share (“Spectrum Common Stock”), of which
1,000 shares are issued and outstanding as of the Effective Date.



--------------------------------------------------------------------------------

NOW THEREFORE, for the mutual consideration set out herein, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

AGREEMENT

1. Plan of Reorganization. The parties to this Agreement do hereby agree that
Merger Sub shall be merged with and into the Company upon the terms and
conditions set forth herein and in accordance with the provisions of the
Delaware General Corporation Law. It is the intention of the parties hereto that
this transaction qualify as a tax-free reorganization under Section 368(a)(2)(E)
of the Internal Revenue Code of 1986, as amended, and related sections
thereunder.

2. Terms of Merger. In accordance with the provisions of this Agreement and the
requirements of applicable law, Merger Sub shall be merged with and into the
Company as of the Effective Date (the terms “Closing” and “Effective Date” are
defined in Section 6 hereof). The Company shall be the surviving corporation
(hereinafter the “Surviving Corporation”) and the separate existence of Merger
Sub shall cease when the Merger shall become effective. Consummation of the
Merger shall be upon the following terms and subject to the conditions set forth
herein:

(a) Corporate Existence.

(i) Commencing with the Effective Date, the Surviving Corporation shall continue
its corporate existence as a Delaware corporation and (i) it shall thereupon and
thereafter possess all rights, privileges, powers, franchises and property
(real, personal and mixed) of each of the Constituent Corporations; (ii) all
debts due to either of the Constituent Corporations, on whatever account, all
causes in action and all other things belonging to either of the Constituent
Corporations shall be taken and deemed to be transferred to and shall be vested
in the Surviving Corporation by virtue of the Merger without further act or
deed; and (iii) all rights of creditors and all liens, if any, upon any property
of any of the Constituent Corporations shall be preserved unimpaired, limited in
lien to the property affected by such liens immediately prior to the Effective
Date, and all debts, liabilities and duties of the Constituent Corporations
shall thenceforth attach to the Surviving Corporation.

(ii) At the Effective Date, (i) the Certificate of Incorporation of the Company
shall be the Certificate of Incorporation of the Surviving Corporation, and the
Bylaws of the Company, as existing immediately prior to the Effective Date,
shall be and remain the Bylaws of the Surviving Corporation; (ii) the members of
the Board of Directors of the Company holding office immediately prior to the
Effective Date shall be appointed the members of the Board of Directors of the
Surviving Corporation (if on or after the Effective Date a vacancy exists on the
Board of Directors of the Surviving Corporation, such vacancy may thereafter be
filled in a manner provided by applicable law and the Bylaws of the Surviving
Corporation); and (iii) until the Board of Directors of the Surviving
Corporation shall otherwise determine, all persons who hold offices of the
Company at the Effective Date shall be elected to hold the same offices of the
Surviving Corporation.

 

3



--------------------------------------------------------------------------------

(b) Conversion of Securities. As of the Effective Date and without any action on
the part of Parent, Merger Sub, the Company or the holders of any of the
securities of any of these corporations, each of the following shall occur:

(i) Each share of Spectrum Common Stock issued and outstanding immediately prior
to the Effective Date shall be converted into 500 shares of Parent Common Stock
(the “Conversion Ratio”), an aggregate of 500,000 shares. All such shares of
Spectrum Common Stock shall no longer be outstanding and shall automatically be
canceled and shall cease to exist, and upon the execution and delivery of
assignment and transfer of stock to receive certificates of Spectrum in
accordance with the provisions of Section 4 hereof, certificates evidencing such
number of shares of Parent Common Stock, respectively, into which such shares of
Spectrum Common Stock were converted. The holders of rights to receive shares of
Spectrum Common Stock outstanding immediately prior to the Effective Date shall
receive their respective shares of Parent Common Stock. All shares issued to the
holders of the capital stock of the Company will be subject to certain
restrictions on any sale, assignment, transfer, encumbrance or other manner of
disposition as more fully set forth below;

(ii) Any shares of capital stock of Spectrum held in the treasury of the Company
immediately prior to the Effective Date shall automatically be canceled and
extinguished without any conversion thereof and no payment shall be made with
respect thereto; and

(iii) Each share of capital stock of Merger Sub issued and outstanding
immediately prior to the Effective Date shall remain in existence as one share
of common stock of the Surviving Corporation, which shall be owned by Parent.

3. Delivery of Shares. Promptly after the Effective Date, Parent shall mail to
the Sole Shareholder of Spectrum Common Stock at the address set forth on books
of Parent, (i) a notice of the effectiveness of the Merger, and
(ii) certificates representing the shares of Parent Common Stock into which the
Sole Shareholder’s shares of Spectrum Common Stock were converted pursuant to
the Merger (the “New Certificates”), that such holder is entitled to receive.

4. Representations of Spectrum and its Major Shareholder. Spectrum and its Sole
Shareholder hereby represent and warrant as follows, which warranties and
representations shall also be true as of the Closing:

(a) As of the Effective Date, one thousand (1,000) shares of Spectrum Common
Stock are issued and outstanding and there are no shares of Preferred Stock
authorized. The foregoing shares represent all of the shares of the Company’s
capital stock that will be issued and outstanding as of the Closing.

(b) The issued and outstanding shares of Spectrum Common Stock constitute duly
authorized, validly issued shares of capital stock of the Company. All issued
and outstanding shares of Spectrum Common Stock are fully paid and
nonassessable.

 

4



--------------------------------------------------------------------------------

(c) The Spectrum audited financial statements for the year ended December 31,
2009 and its unaudited and reviewed financial statements for the quarter ended
March 31, 2010, which have been made available to Parent (hereinafter referred
to as the “Spectrum Financial Statements”), fairly present the financial
condition of the Company as of the date thereof and the results of its
operations for the period covered. Other than as set forth in any schedule or
Exhibit attached hereto, and except as may otherwise be set forth or referenced
herein, there are no material liabilities or obligations, either fixed or
contingent, not disclosed or referenced in the Company Financial Statements or
in any exhibit thereto or notes thereto other than contracts or obligations
occurring in the ordinary course of business since March 31, 2010; and no such
contracts or obligations occurring in the ordinary course of business constitute
liens or other liabilities which materially alter the financial condition of
Spectrum as reflected in the Company Financial Statements. Spectrum has or will
have at the Closing, good title to all assets shown on the Spectrum Financial
Statements, subject only to dispositions and other transactions in the ordinary
course of business, the disclosures set forth therein and liens and encumbrances
of record. The Spectrum Financial Statements have been prepared in accordance
with generally accepted accounting principles (except as may be indicated
therein or in the notes thereto.)

(d) Except as set forth in Schedule 4(d), since March 31, 2010, there have not
been any material adverse changes in the financial position of Spectrum except
changes arising in the ordinary course of business, which changes will not
materially and adversely affect the financial position of Spectrum.

(e) Spectrum is not a party to any material pending litigation or, to the
knowledge (herein, “Knowledge”), of its executive officers, and its Sole
Shareholder, any governmental investigation or proceeding, not reflected in the
Spectrum Financial Statements, and, to its and their Knowledge, no material
litigation, claims, assessments or any governmental proceedings are threatened
against the Company.

(f) Spectrum is in good standing in the State of Delaware, and is in good
standing and duly qualified to do business in California and each other state
where Spectrum is required to be so qualified except where the failure to so
qualify would have no material negative impact on Spectrum.

(g) Spectrum has, or by the Closing will have, filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed in the ordinary course of business and has (or will have)
paid or made adequate provisions for all taxes or assessments which have become
due as of the Closing, except where the failure to do so would not have a
material adverse effect on Spectrum.

(h) Spectrum has not materially breached any material agreement to which it is a
party. Spectrum has made available to Parent copies of or access to all material
contracts, commitments and/or agreements to which the Company is a party,
including all contracts covering relationships or dealings with related parties
or affiliates.

(i) Spectrum has no subsidiary corporations.

 

5



--------------------------------------------------------------------------------

(j) Spectrum has made its corporate financial records, minute books, and other
corporate documents and records available for review to present management of
Parent prior to the Closing, during reasonable business hours and on reasonable
notice.

(k) Spectrum has the corporate power to enter into this Agreement and to perform
its obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been or will prior to
the Closing be duly authorized by the Board of Directors of Spectrum and by the
Major Shareholder of Spectrum. The execution of this Agreement does not
materially violate or breach any material agreement or contract to which
Spectrum is a party, and Spectrum, to the extent required, has (or will have by
Closing) obtained all necessary approvals or consents required by any agreement
to which Spectrum is a party. The execution and performance of this Agreement
will not violate or conflict with any provision of the Certificate of
Incorporation or Bylaws of Spectrum.

(l) Information regarding Spectrum which has been delivered by Spectrum to
Parent for use in connection with the Merger, is true and accurate in all
material respects.

5. Representations of Parent, Merger Sub. Parent and Merger Sub hereby jointly
and severally represent and warrant subject to the Disclosure Schedules of
Parent as follows, each of which representations and warranties shall also be
true as of the Closing:

(a) As of the Closing, the shares of Parent Common Stock to be issued and
delivered to Spectrum shareholders hereunder and in connection herewith will,
when so issued and delivered, constitute duly authorized, validly and legally
issued, fully-paid, nonassessable shares of Parent Common Stock, will not be
issued in violation of any preemptive or similar rights and will be issued free
and clear of all liens and encumbrances.

(b) Parent and Merger Sub each have the corporate power to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
(i) have been duly authorized by the respective Boards of Directors of Parent
and Merger Sub and by Parent as the sole stockholder of Merger Sub, and (ii) do
not need to be approved or authorized by the stockholders of Parent. This
Agreement has been duly executed and delivered by each of Parent and Merger Sub
and constitutes a legal, valid and binding obligation of Parent and Merger Sub,
enforceable against Parent and Merger Sub in accordance with its terms except as
enforcement may be limited by applicable bankruptcy, insolvency or other laws
affecting creditor’s rights generally or by legal principles of general
applicability governing the availability of equitable remedies. The execution
and performance of this Agreement will not constitute a material breach of any
agreement, indenture, mortgage, license or other instrument or document to which
Parent, Merger Sub is a party or to which it is otherwise subject and will not
violate any judgment, decree, order, writ, law, rule, statute, or regulation
applicable to Parent, Merger Sub, or their respective properties. The execution
and performance of this Agreement will not violate or conflict with any
provision of the respective Articles of Incorporation or Certificate of
Incorporation or by-laws of either Parent or Merger Sub.

(c) Parent has delivered to Spectrum a true and complete copy of its audited
financial statements for the fiscal years ended December 31, 2009 and 2008 and
the unaudited

 

6



--------------------------------------------------------------------------------

financial statements for the three months ended March 31, 2010 (the “Parent
Financial Statements”). The Parent Financial Statements are complete, accurate
and fairly present the financial condition of Parent as of the dates thereof and
the results of its operations for the periods then ended. Except as may be set
forth in the Disclosure Schedules of Parent, there are no material liabilities
or obligations either fixed or contingent not reflected therein. The Parent
Financial Statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (except as may be indicated
therein or in the notes thereto) and fairly present the financial position of
Parent as of the dates thereof and the results of its operations and changes in
financial position for the periods then ended. Merger Sub has no financial
statements because it was recently formed solely for the purpose of effectuating
the Merger and it has been, is and will remain inactive except for purposes of
the Merger, and it has no assets, liabilities, contracts or obligations of any
kind other than as incurred in the ordinary course of business in connection
with its incorporation in Delaware. Parent has one subsidiary (other than Merger
Sub) and does not have any direct or indirect equity participation or similar
interest in any corporation, partnership, limited liability company, joint
venture, trust or other business. Merger Sub has no subsidiaries or affiliates
(other than Parent) and does not have any direct or indirect equity
participation or similar interest in any corporation, partnership, limited
liability company, joint venture, trust or other business.

(d) Since March 31, 2010, there have not been any material adverse changes in
the financial condition of Parent. At the Closing, neither Parent nor Merger Sub
shall have any material assets other than those reflected in the Parent
Financial Statements. At Closing, Parent shall have entered into agreements
effective as of the Effective Time to assume the assets and liabilities of
Spectrum which at March 31, 2010 totaled $232,778 and $386,032 respectively.

(e) Neither Parent nor Merger Sub is a party to, or the subject of, any pending
litigation, claims, or governmental investigation or proceeding not reflected in
the Parent Financial Statements, and to the Knowledge of the Parent Chief
Executive Officer, Parent and Merger Sub, there are no lawsuits, claims,
assessments, investigations, or similar matters, threatened or contemplated
against or affecting Merger Sub, Parent, or the management or properties of
Parent or Merger Sub.

(f) Parent and Merger Sub are each duly organized, validly existing and in good
standing under the laws of the jurisdiction of their incorporation; each has the
corporate power to own, lease and operate its property and to carry on its
business as now being conducted and is duly qualified to do business and in good
standing to do business in any jurisdiction where so required except where the
failure to so qualify would have no material negative impact. Neither
corporation is required to be qualified to do business in any state other than
the State of Delaware as to Merger Sub and Utah as to Parent.

(g) Parent and Merger Sub have each filed all federal, state, county and local
income, excise, property and other tax, governmental and/or other returns,
forms, filings, or reports, which are due or required to be filed by it prior to
the date hereof or have obtained valid extensions therefor and have paid or made
adequate provision in the Parent Financial Statements for the payment of all
taxes, fees, or assessments which have or may become due pursuant to such
returns, filings or reports or pursuant to any assessments received. Neither
Parent nor Merger Sub is delinquent or obligated for any tax, penalty, interest,
delinquency or charge and there are no tax liens or encumbrances applicable to
either corporation.

 

7



--------------------------------------------------------------------------------

(h) At the Effective Date (without giving effect to the issuance of Parent
Common Stock pursuant to the Merger), Parent’s authorized capital stock will
consist of 50,000,000 shares of Parent Common Stock, of which 15,790,209 shares
of Parent Common Stock will be issued and outstanding. Merger Sub’s
capitalization consists solely of 1,000 authorized shares of common stock, par
value $0.001 per share, of which 1,000 shares are outstanding, all of which are
owned by Parent, free and clear of all liens, claims and encumbrances. All
outstanding shares of capital stock of Parent and Merger Sub are, and shall be
at Closing, validly issued, fully paid and nonassessable. Except as may be set
forth in the Disclosure Schedule of Parent, there are no existing options,
convertible or exchangeable securities, calls, claims, warrants, preemptive
rights, registration rights or commitments of any character relating to the
issued or unissued capital stock or other securities of either Parent or Merger
Sub. There are no voting trusts, proxies or other agreements, commitments or
understandings of any character to which Parent or Merger Sub is a party or by
which Parent or Merger Sub is bound with respect to the voting of any capital
stock of Parent or Merger Sub. There are no outstanding stock appreciation,
phantom stock or similar rights with respect to any capital stock of Parent or
Merger Sub. There are no outstanding obligations to repurchase, redeem or
otherwise acquire any shares of capital stock of Parent or Merger Sub.

(i) Parent and Merger Sub have (and at the Closing they will have) disclosed in
writing to the Company all events, conditions and facts materially affecting the
business, financial conditions (including any liabilities, contingent or
otherwise) or results of operations of either Parent or Merger Sub.

(j) The financial records, minute books, and other documents and records of
Parent and Merger Sub have been made available to the Company prior to the
Closing.

(k) Neither Parent nor Merger Sub has breached, nor is there any pending, or to
the Knowledge of the Parent Chief Executive Officer, any existing or threatened
claim that Parent or Merger Sub has breached, any of the terms or conditions of
any agreements, contracts, commitments or other documents to which it is a party
or by which it is, or its properties are bound. The execution and performance of
this Agreement will not violate any provisions of applicable law or any
agreement to which Parent or Merger Sub is subject. Each of Parent and Merger
Sub hereby represent and warrant that it is not a party to any material contract
or commitment that has not been disclosed to the Company in writing, and unless
otherwise indicated herein, or indicated within the Parent Financial Statements
and footnotes provided to Spectrum herein (which are incorporated by reference),
each of Parent and Merger Sub hereby represents and warrants that there are no
currently existing agreements with any affiliates, related or controlling
persons or entities of Parent, Merger Sub or the Parent Chief Executive Officer.

(l) Parent has to its Knowledge complied with all material provisions relating
to the issuance of securities, and for the registration thereof, under the
Securities Act of 1933, as amended (the “Securities Act”), other applicable
securities laws, and all applicable blue sky laws in connection with any and all
of its stock issuances. There are no outstanding, pending or threatened stop
orders or other actions or investigations relating thereto involving federal and

 

8



--------------------------------------------------------------------------------

state securities laws. All issued and outstanding shares of Parent’s capital
stock were to the Knowledge of Parent offered and sold in compliance with
federal and state securities laws and were not offered, sold or issued in
violation of any preemptive right, right of first refusal or right of first
offer and are not subject to any right of rescission.

(m) All information regarding Parent which has been provided to the Company by
Parent or set forth in any document or other communication, disseminated to any
former, existing or potential shareholders of Parent or to the public or filed
with the Financial Industry Regulatory Authority (“FINRA”) or the Securities and
Exchange Commission (the “Commission”) or any state securities regulators or
authorities is to the Knowledge of Parent true, complete, accurate in all
material respects, not misleading, and was and is in full compliance with all
securities laws and regulations.

(n) Parent is and has been in compliance with, and Parent has conducted any
business previously owned or operated by it in compliance with, all applicable
laws, orders, rules and regulations of all governmental bodies and agencies,
including applicable securities laws and regulations and environmental laws and
regulations, except where such noncompliance has and will have, in the
aggregate, no material adverse effect. Parent has not received notice of any
noncompliance with the foregoing, nor does it or Parent Chief Executive Officer
have Knowledge of any claims or threatened claims in connection therewith.
Parent to its Knowledge has never conducted any operations or engaged in any
business transactions whatsoever other than as set forth in the reports Parent
has previously filed with the Commission.

(o) Without limiting the foregoing, (i) Parent and any other person or entity
for whose conduct Parent is legally held responsible are and have been in
material compliance with all applicable federal, state, regional, and local
laws, statutes, ordinances, judgments, rulings and regulations relating to any
matters of pollution, protection of the environment, health or safety, or
environmental regulation or control, and (ii) neither Parent nor any other
person for whose conduct Parent is legally held responsible has manufactured,
generated, treated, stored, handled, processed, released, transported or
disposed of any hazardous substance on, under, from or at any of Parent’s
properties or in connection with Parent’s operations since the period that
current management and directors of Parent have commenced their tenure.

(p) Parent to its Knowledge has timely filed all required documents, reports and
schedules with the Commission, FINRA and any applicable state or regional
securities regulators or authorities (collectively, the “Parent SEC Documents”)
except where the failure to so timely file is not or has not been material to
the operations of parent taken as a whole. As of their respective dates, the
Parent SEC Documents complied in all material respects with the requirements of
the Securities Act, the Exchange Act, FINRA rules and regulations and state and
regional securities laws and regulations, as the case may be, and, at the
respective times they were filed, none of the Parent SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements (including, in each case, any notes thereto) of Parent included in
the Parent SEC Documents complied as to form and substance in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto, were prepared in accordance with
generally accepted accounting principles (except as

 

9



--------------------------------------------------------------------------------

may be indicated therein or in the notes thereto) applied on a consistent basis
during the periods involved (except as may be indicated therein or in the notes
thereto) and fairly presented in all material respects the financial position of
Parent as of the respective dates thereof and the results of its operations and
its cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments and to any other adjustments
described therein).

(q) Except as and to the extent specifically disclosed in this Agreement and as
may be specifically disclosed or reserved against as to amount in the latest
balance sheet contained in the Parent Financial Statements, there is no basis
for any assertion against Parent of any material liabilities or obligations of
any nature, whether absolute, accrued, contingent or otherwise and whether due
or to become due, known or unknown, including, without limitation, any liability
for taxes (including e-commerce sales or other taxes), interest, penalties and
other charges payable with respect thereto. Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will (a) result in any payment (whether severance pay, unemployment compensation
or otherwise) becoming due from Parent to any person or entity, including
without limitation any employee, director, officer or affiliate or former
employee, director, officer or affiliate of Parent, (b) increase any benefits
otherwise payable to any person or entity, including without limitation any
employee, director, officer or affiliate or former employee, director, officer
or affiliate of Parent, or (c) result in the acceleration of the time of payment
or vesting of any such benefits.

(r) No aspect of Parent’s past or present business, operations or assets is of
such a character as would restrict or otherwise hinder or impair Parent from
carrying on the business of Parent as it is presently being conducted by Parent.

(s) Other than as outlined in the Parent SEC Documents, Parent has no material
contracts, commitments, arrangements, or understandings relating to its
business, operations, financial condition, and prospects or otherwise. For
purposes of this Section 5, “material” means payment or performance of a
contract, commitment, arrangement or understanding which is expected to involve
payments in excess of $10,000.

(t) Other than this Agreement and the transactions contemplated hereby, and as
outlined in the Parent SEC Documents, there are no outstanding contracts,
commitments or bids, or services, development, sales or other proposals of
either Parent or Merger Sub.

(u) Other than as outlined in the Parent SEC Documents, there are no outstanding
lease commitments that cannot be terminated without penalty upon 30-days notice,
or any purchase commitments, in each case of either Parent or Merger Sub.

(v) No representation or warranty by Parent or Merger Sub contained in this
Agreement and no statement contained in any certificate, schedule or other
communication furnished pursuant to or in connection with the provisions hereof
contains or shall contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading. Other than as outlined in the Parent SEC Documents, there is no
current or prior event or condition of any kind or character pertaining to
Parent that may reasonably be expected to have a material adverse effect on
Parent or its subsidiaries. Except as specifically indicated elsewhere in this
Agreement, all documents delivered by Parent in connection herewith have been
and will be complete originals, or exact copies thereof.

 

10



--------------------------------------------------------------------------------

(w) Assuming all corporate consents and approvals have been obtained and
assuming the appropriate filings and mailings are made by Parent under the
Securities Act, the Exchange Act, with the FINRA, and with the Secretary of
State of Delaware, the execution and delivery by Parent of this Agreement and
the closing documents and the consummation by Parent of the transactions
contemplated hereby do not and will not (i) require the consent, approval or
action of, or any filing or notice to, any corporation, firm, person or other
entity or any public, governmental or judicial authority (except for such
consents, approvals, actions, filing or notices the failure of which to make or
obtain will not in the aggregate have a material adverse effect); or
(ii) violate any order, writ, injunction, decree, judgment, ruling, law, rule or
regulation of any federal, state, county, municipal, or foreign court or
governmental authority applicable to Parent, or its business or assets. Other
than as outlined in the Parent SEC Documents, Parent is not subject to, or a
party to, any mortgage, lien, lease, agreement, contract, instrument, order,
judgment or decree or any other material restriction of any kind or character
which would prevent, hinder, restrict or impair the continued operation of the
business of Parent (or to the Knowledge of Parent, the continued operation of
the business of Spectrum) after the Closing.

(x) The directors of the Parent are Robert Cambridge, Charles Richardson, Andrew
Golden, and Kimberly Sarubbi. The sole officer and director of the Merger Sub is
Robert Cambridge. The Parent currently has four employees and the Merger Sub has
no employees. Except for these employees, neither Parent nor Merger Sub
currently has any other employees, consultants or independent contractors other
than its attorneys and accountants, and there are no labor disputes, grievances
or requests for arbitration. Parent has no pension, retirement, savings, profit
sharing, stock-based, incentive compensation or other similar employee benefit
plan.

(y) Except as filed as exhibits to the Parent SEC Documents, Parent has no
“material contracts” (as defined in Item 601(b)(10) of Regulation S-K of the
Commission) to which it is a party. Parent is not a party to or bound by any
contract which would prohibit or materially delay the consummation of the
transactions contemplated by this Agreement. All of the Parent’s “material
contracts” are in good standing, valid and effective in accordance with their
respective terms, and neither Parent nor any other party to a “material
contract” of Parent has violated any provision of, or committed or failed to
perform any act which, with or without notice, lapse of time or both, would
constitute a default under the provisions of, any such material contract.

(z) Except as set forth in (i) the Parent’s SEC Documents, there are no
liabilities (including, but not limited to, tax liabilities) or claims against
Parent (whether such liabilities or claims are contingent or absolute, direct or
indirect, and matured or unmatured), and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability or claim.

(aa) Parent is in compliance with the requirements of the Sarbanes-Oxley Act of
2002 applicable to it as of the date of this Agreement. Parent maintains a
system of internal

 

11



--------------------------------------------------------------------------------

accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Parent has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for Parent and designed such
disclosures controls and procedures so that material information relating to
Parent is made known to the certifying officers by others within Parent,
particularly during the period in which Parent’s Form 10-K or 10-Q, as the case
may be, is being prepared. Parent’s certifying officers have evaluated the
effectiveness of Parent’s controls and procedures as of the date of its most
recently filed periodic report (such date, the “Evaluation Date”). Since the
Evaluation Date, there have been no significant changes in Parent’s internal
control over financial reporting (as such term is defined in Exchange Act Rules
13a-15(f) and 15d-15(f)) or in other factors that could significantly affect
Parent’s internal control over financial reporting. Parent’s auditors, at all
relevant times, have been duly registered in good standing with the Public
Accounting Oversight Board.

(bb) There are no legal, administrative, arbitral or other proceedings, claims,
suits, actions or governmental investigations of any nature pending, or to
Parent’s knowledge threatened, directly or indirectly involving Parent or its
officers, directors or affiliates, including, but not limited to any stockholder
claims or derivative actions, or challenging the validity or propriety of the
transactions contemplated by this Agreement. Parent is not subject to any order,
judgment, injunction, rule or decree of any Governmental Authority or
arbitrator.

(cc) Parent has all Permits required to own, lease and operate its properties
and to carry on its business as currently conducted. Parent: (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Parent under), nor has Parent received notice of a claim that it is in default
under or that it is in violation of, any indenture, mortgage, deed of trust or
other agreement, instrument or contract to which Parent is a party or by which
it or any of its assets or properties are bound (whether or not such default or
violation has been waived), (ii) is not in violation of any order of any court,
arbitrator or governmental body, (iii) is not and has not been in violation of
any law, order, rule, regulation, writ, injunction, judgment or decree of any
Governmental Authority having jurisdiction over Parent or any of its business or
properties, including federal and state securities laws and regulations and
(iv) is not in violation of any of its Permits.

(dd) No sale of Parent’s securities or Parent’s use of the proceeds from such
sale has violated the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, Parent (i) is not a
person whose property or interests in property are blocked pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) and (ii) does not engage in any dealings or
transactions, or be otherwise associated, with any such person. Parent is in
compliance with the USA Patriot Act of 2001.

 

12



--------------------------------------------------------------------------------

(ee) There are no disagreements of any kind presently existing, or reasonably
anticipated by Parent to arise, between the accountants and lawyers formerly or
presently employed by Parent and Parent is current with respect to any fees owed
to its accountants and lawyers.

(ff) Parent has complied with all applicable environmental laws. There is no
pending or threatened civil or criminal litigation, written notice of violation,
formal administrative proceeding or investigation, inquiry or information
request by any Governmental Authority or other entity relating to any
environmental law involving Parent.

(gg) The Parent Common Stock is listed on the Over-The-Counter Bulletin Board
(the “OTCBB”) and Parent has and continues to satisfy all of the requirements of
the OTCBB for such listing and for the trading of Parent Common Stock
thereunder.

(hh) Parent confirms that neither it nor any other Person acting on its behalf
has provided Spectrum or its agents or counsel with any information that
constitutes or might constitute material, nonpublic information concerning
Parent. Parent understands and confirms that Spectrum will rely on the foregoing
representations in effecting transactions in securities of Parent. All
disclosure provided to Spectrum regarding Parent, its business and the
transactions contemplated hereby furnished by or on behalf of Parent with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein not misleading. Parent acknowledges
and agrees that Spectrum has not made, nor is Spectrum making, any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth herein.

6. Closing. The transactions contemplated by this Agreement shall be consummated
(the “Closing”) at the offices of Parent, 100 North First Street, Suite 104,
Burbank, California 91502 (or remotely via the exchange of documents and
signatures) as promptly as practicable, but in no event more than five
(5) business days, following the satisfaction or waiver of all conditions to
Closing set forth in Sections 8, 9 and 10. The “Effective Date” of the Merger
shall be that date and time specified in the Certificate of Merger as the date
on which the Merger shall become effective.

7. Actions Prior to Closing.

(a) Prior to the Closing, Spectrum on the one hand, and Parent and Merger Sub on
the other hand, shall be entitled to make such investigations of the assets,
properties, business and operations of the other party, and to examine the
books, records, tax returns, financial statements and other materials of the
other party as such investigating party deems necessary in connection with this
Agreement and the transactions contemplated hereby. Any such investigation and
examination shall be conducted at reasonable times and under reasonable
circumstances, and the parties hereto shall cooperate fully therein. Until the
Closing, and if the Closing shall not occur, thereafter, each party shall keep
confidential and shall not use in any manner inconsistent with the transactions
contemplated by this Agreement, and shall not disclose, nor use for their own
benefit, any information or documents obtained from the other

 

13



--------------------------------------------------------------------------------

party concerning the assets, properties, business and operations of such party,
unless such information (i) is readily ascertainable from public or published
information, (ii) is received from a third party not under any obligation to
keep such information confidential, or (iii) is required to be disclosed by any
law or order (in which case the disclosing party shall promptly provide notice
thereof to the other party in order to enable the other party to seek a
protective order or to otherwise prevent such disclosure). If this transaction
is not consummated for any reason, each party shall return to the other all such
confidential information, including notes and compilations thereof, promptly
after the date of such termination. The representations and warranties contained
in this Agreement shall not be affected or deemed waived by reason of the fact
that either party hereto discovered or should have discovered any representation
or warranty is or might be inaccurate in any respect.

(b) Prior to the Closing, Spectrum, Parent, Merger Sub, and their respective
officers, directors, agents agree not to issue any statement or communications
to the public or the press regarding the transactions contemplated by this
Agreement without the prior written consent of the other parties. In the event
that Parent is required under federal securities law to either (i) file any
document with the Commission that discloses this Agreement or the transactions
contemplated hereby, or (ii) to make a public announcement regarding this
Agreement or the transactions contemplated hereby, Parent shall provide Spectrum
with a copy of the proposed disclosure no less than 48 hours before such
disclosure is made and, unless otherwise advised by counsel, shall endeavor to
incorporate into such disclosure the substance of any reasonable comments or
changes that Spectrum may request.

(c) Prior to the Closing, except as contemplated by this Agreement, there shall
be no stock dividend, stock split, recapitalization, or exchange of shares with
respect to or rights, options or warrants issued in respect of Parent Common
Stock after the date hereof and there shall be no dividends or other
distributions paid on Parent Common Stock after the date hereof, in each case
through and including the Closing. Parent and Merger Sub shall conduct no
business, prior to the Closing, other than in the ordinary course of business or
as may be necessary in order to consummate the transactions contemplated hereby.
Prior to the Closing, Parent and Merger Sub shall not take any action or enter
into any agreement to issue or sell any shares of capital stock of Parent or
Merger Sub or any securities convertible into or exchangeable for any shares of
capital stock of Parent or Merger Sub or to repurchase, redeem or otherwise
acquire any of the issued and outstanding capital stock of Parent or Merger Sub
without the prior written consent of Spectrum.

(d) Prior to the Closing, Parent and Merger Sub shall conduct their business
only in the usual and ordinary course and the character of such business shall
not be changed nor shall any different business be undertaken. Prior to the
Closing, except as contemplated hereby, Parent and Merger Sub shall not incur
any liabilities or obligations without the prior written consent of the Company.

(e) Prior to the Closing, Parent will timely file all required Parent SEC
Documents and comply in all material respects with the requirements of the
Securities Act, the Exchange Act, FINRA rules and regulations and state and
regional securities laws and regulations.

 

14



--------------------------------------------------------------------------------

8. Conditions Precedent to the Obligations of Spectrum. All obligations of
Spectrum under this Agreement are subject to the fulfillment, prior to or as of
the Closing, of each of the following conditions:

(a) The representations and warranties by or on behalf of Parent, Merger Sub and
each Officer contained in this Agreement or in any certificate or document
delivered pursuant to the provisions hereof or in connection herewith shall be
true and correct in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such time.

(b) Parent and Merger Sub shall have performed and complied with all covenants,
agreements, and conditions set forth or otherwise contemplated in, and shall
have executed and delivered all documents required by, this Agreement to be
performed or complied with or executed and delivered by them prior to or at the
Closing.

(c) The directors of Parent and the directors and sole stockholder of Merger Sub
shall have approved in accordance with applicable state corporation law the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

(d) On or before the Closing Date, Parent and Merger Sub shall have delivered to
the Company certified copies of resolutions of the stockholders and the
directors of Merger Sub and Parent approving and authorizing the execution,
delivery and performance of this Agreement and authorizing all of the necessary
and proper action to enable Parent and Merger Sub to comply with the terms of
this Agreement and all matters outlined or contemplated herein.

(e) The Merger shall be permitted by applicable state law and otherwise and
Parent shall have sufficient shares of its capital stock authorized to complete
the Merger and the transactions contemplated hereby.

(f) At the Closing, all instruments and documents delivered by Parent or Merger
Sub, including to the Company Shareholders pursuant to the provisions hereof
shall be reasonably satisfactory to legal counsel for Spectrum.

(g) The shares of Parent Common Stock to be issued to Spectrum Shareholders at
Closing will be validly issued, nonassessable and fully paid under Utah
corporation law.

(h) Spectrum shall have received all necessary and required approvals and
consents from required parties and from its stockholders.

(i) Spectrum shall have completed a due diligence review of Parent to Spectrum’s
reasonable satisfaction.

(j) All outstanding rights to acquire the capital stock of the Parent shall have
been exercised in full, and there shall be no outstanding rights to acquire any
shares of the capital stock of the Parent, including, without limitation,
through payment of the exercise price, conversion of any convertible securities
or repayment of indebtedness.

 

15



--------------------------------------------------------------------------------

(k) At the Closing, Parent and Merger Sub shall have delivered to Spectrum an
affidavit of its Chief Executive Officer dated as of the Closing to the effect
that:

(i) Each of Parent and Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

(ii) This Agreement has been duly authorized, executed and delivered by Parent
and Merger Sub and is a valid and binding obligation of Parent and Merger Sub
enforceable in accordance with its terms;

(iii) Parent and Merger Sub each through its Board of Directors and stockholders
have taken all corporate action necessary for performance under this Agreement;

(iv) and Parent and Merger Sub each has the corporate power to execute, deliver
and perform under this Agreement.

(l) Compliance with applicable securities laws in connection with the proposed
issuance of Parent Common Stock in the Merger, including compliance activities
related to a Form 8-K filing in conjunction with the Merger.

(m) Receipt of all necessary governmental and third party consents.

9. Conditions Precedent to the Obligations of Parent and Merger Sub. All
obligations of Parent and Merger Sub under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:

(a) The representations and warranties by Spectrum contained in this Agreement
or in any certificate or document delivered pursuant to the provisions hereof
shall be true and correct in all material respects at and as of the Closing as
though such representations and warranties were made at and as of such times.

(b) Spectrum shall have performed and complied with, in all material respects,
all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing;

(c) The directors and the Sole Shareholder of Spectrum shall have approved in
accordance with applicable state corporation law the execution and delivery of
this Agreement and the consummation of the transactions contemplated herein.

(d) Spectrum shall have delivered an affidavit of its Chief Executive Officer to
the effect that:

(i) Spectrum is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of its incorporation;

 

16



--------------------------------------------------------------------------------

(ii) This Agreement has been duly authorized, executed and delivered by Spectrum
and its Sole Shareholder and is a valid and binding obligation of Spectrum and
its Sole Shareholder enforceable in accordance with its terms;

(iii) The Board of Directors and Sole Shareholder of Spectrum have taken all
corporate action necessary for performance under this Agreement; and

(iv) Spectrum has the corporate power to execute, deliver and perform under this
Agreement.

(v) All of the shares of Spectrum capital stock that are currently issued and
outstanding are validly issued, fully paid and nonassessable.

(e) Spectrum shall have delivered verified assurances in form and substance
acceptable to Parent and Merger Sub that at Closing Spectrum has at least 126
live office locations and confirmation or commitments for at least an additional
24 locations for carriage of Spectrum content.

10. Survival and Indemnification. All representations, warranties, covenants and
agreements contained in this Agreement, or in any schedule, certificate,
document or statement delivered pursuant hereto, shall survive (and not be
affected in any respect by) the Closing, any investigation conducted by any
party hereto and any information which any party may receive. Notwithstanding
the foregoing, the representations and warranties contained in or made pursuant
to this Agreement shall terminate on, and no claim or action with respect
thereto may be brought, after the first anniversary of the Effective Date. The
representations and warranties which terminate on the first anniversary of the
Effective Date, and the liability of any party with respect thereto pursuant to
this Section 10, shall not terminate with respect to any claim, whether or not
fixed as to liability or liquidated as to amount, with respect to which the
appropriate party has been given written notice setting forth the facts upon
which the claim for indemnification is based prior to the first anniversary of
the Effective Date, as the case may be. Notwithstanding the foregoing, claims as
to fraud and intentional misrepresentations shall survive until the expiration
of the applicable statue of limitations.

(a) The parties shall indemnify each other as set forth below:

(b) Subject to the provisions of this Section 10, each of the Chief Executive
Officer, Parent and Merger Sub (individually and collectively, the “Parent
Group”) shall jointly and severally indemnify and hold harmless Spectrum and
Spectrum’s past, present and future officers, directors, stockholders,
employees, attorneys, and agents (and after the Closing, the Chief Executive
Officer shall also indemnify Parent) (collectively, “Spectrum Indemnified
Parties”) from and against any Losses (as defined below) including, without
limitation, any reasonable legal expenses to the extent arising from, relating
to or otherwise in respect of (i) any inaccuracy or breach of any representation
or warranty of the Parent Group contained in Sections 5 or 13 of this Agreement
(as of the date hereof, or as of the Closing) or of any representation, warranty
or statement made in any schedule, certificate, document or instrument delivered
by the Parent Group or any officer or any of them at or in connection with the
Closing, in each case without giving effect to any materiality qualification
(including qualifications indicating

 

17



--------------------------------------------------------------------------------

accuracy in all material respects), or (ii) the breach by the Parent Group, of
or failure by the Parent Group to perform any of its covenants or agreements
contained in this Agreement; provided, however, that (A) no member of the Parent
Group shall be responsible for any Losses with respect to the matters referred
to in clauses (i) or (ii) of this Section 10(a), until the cumulative aggregate
amount of all such Losses exceeds $10,000, in which event the Parent Group shall
then be liable for all such cumulative aggregate Losses, including the first
$10,000. Each member of the Parent Group specifically acknowledges and agrees
that any member of Spectrum Indemnified Party may proceed against any member of
the Parent Group under this Section 10 without contemporaneously, or at any
time, proceeding against any other member of the Parent Group. As used herein,
“Losses” shall mean any and all demands, claims, complaints, actions or causes
of action, suits, proceedings, investigations, arbitrations, assessments,
losses, damages, payments, liabilities or obligations (including those arising
out of any action, such as any settlement or compromise thereof or judgment or
award therein) and any fees, costs and expenses related thereto, and the term
“legal expenses” shall mean the fees, costs and expenses of any kind incurred by
any party indemnified herein and its counsel in investigating, preparing for,
defending against or providing evidence, producing documents or taking other
action with respect to any threatened or asserted claim.

(c) Subject to the provisions of this Section 10, Spectrum and the Sole
Shareholder, jointly and severally, shall indemnify and hold harmless each
member of the Parent Group (collectively, the “Parent Group Indemnified
Parties”) from and against any Losses (including, without limitation, any
reasonable legal expenses) to the extent arising from, relating to or otherwise
in respect of (i) the inaccuracy or breach of any representation or warranty of
Spectrum contained in Sections 4 or 13 of this Agreement (as of the date hereof,
or as of the Closing) or of any representation, warranty or statement made in
any schedule, certificate document or instrument delivered by the Company or an
officer of Spectrum at or in connection with the Closing, in each case without
giving effect to any materiality qualification (including qualifications
indicating accuracy in all material respects), or (ii) the breach by Spectrum of
or failure by Spectrum to perform any of its covenants or agreements contained
in this Agreement; provided, however, that Spectrum shall not be responsible for
any Losses with respect to the matters until the cumulative aggregate amount of
such Losses exceeds $10,000, in which event Spectrum shall then be liable for
all such cumulative aggregate Losses, including the first $10,000.

(d) (i) If the claim involves a third party claim (a “Third Party Claim”), then
the Indemnifying Party shall have the right, at its sole cost, expense and
ultimate liability regardless of the outcome, and through counsel of its choice
(which counsel shall be reasonably satisfactory to the Indemnified Party), to
litigate, defend, settle or otherwise attempt to resolve such Third Party Claim;
provided, however, that if in the Indemnified Party’s reasonable judgment a
conflict of interest may exist between the Indemnified Party and the
Indemnifying Party with respect to such Third Party Claim, then the Indemnified
Party shall be entitled to select counsel of its own choosing, reasonably
satisfactory to the Indemnifying Party, in which event the Indemnifying Party
shall be obligated to pay the fees and expenses of such counsel.

(ii) Notwithstanding the preceding paragraph, if in the Indemnified Party’s
reasonable judgment no such conflict exists, the Indemnified Party may, but will
not be obligated to, participate at its own expense in a defense of such

 

18



--------------------------------------------------------------------------------

Third Party Claim by counsel of its own choosing, but the Indemnifying Party
shall be entitled to control the defense unless (A) in the case where only money
damages are sought, the Indemnified Party has relieved the Indemnifying Party
from liability with respect to the particular matter or (B) in the case where
equitable relief is sought, the Indemnified Party elects to participate in and
jointly control the defense thereof.

(iii) Whenever the Indemnifying Party controls the defense of a Third Party
Claim, the Indemnifying Party may only settle or compromise the matter subject
to indemnification without the consent of the Indemnified Party if such
settlement includes a complete release of all Indemnified Parties as to the
matters in dispute and relates solely to money damages. The Indemnified Party
will not unreasonably withhold consent to any settlement or compromise that
requires its consent.

(iv) In the event the Indemnifying Party fails to timely defend, contest, or
otherwise protect the Indemnified Party against any such claim or suit, the
Indemnified Party may, but will not be obligated to, defend, contest, or
otherwise protect against the same, and make any compromise or settlement
thereof, and in such event, or in the case where the Indemnified Party jointly
controls such claim or suit, the Indemnified Party shall be entitled to recover
its costs thereof from the Indemnifying Party, including attorneys’ fees,
disbursements and all amounts paid as a result of such claim or suit or the
compromise or settlement thereof.

(v) The Indemnified Party shall cooperate and provide such assistance as the
Indemnifying Party may reasonably request in connection with the defense of the
matter subject to indemnification and in connection with recovering from any
third parties amounts that the Indemnifying Party may pay or be required to pay
by way of indemnification hereunder.

(e) The amount of Losses for which indemnification is provided hereunder shall
be computed without regard to any insurance recovery related to such losses.

11. Nature of Representations. All of the parties hereto are executing and
carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement and the other documents delivered at the Closing and not upon any
representation warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein.

12. Documents at Closing. At the Closing, the following documents shall be
delivered:

(a) Spectrum will deliver, or will cause to be delivered, to Parent the
following:

(i) a certificate executed by the President of Spectrum to the effect that all
representations and warranties made by Spectrum under this Agreement are true
and correct as of the Closing, the same as though originally given to Parent or
Merger Sub on said date;

 

19



--------------------------------------------------------------------------------

(ii) a certificate from the State of Delaware dated within five business days of
the Closing to the effect that Spectrum is in good standing under the laws of
Delaware;

(iii) such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provisions of this Agreement;

(iv) executed copy of the Certificate of Merger for filing in Delaware;

(v) copies of resolutions adopted by the directors and Major Shareholder of
Spectrum authorizing the Merger;

(vi) all other items, the delivery of which is a condition precedent to the
obligations of Parent and Merger Sub, as set forth herein; and

(b) Parent and Merger Sub will deliver or cause to be delivered to Spectrum:

(i) stock certificates representing those securities of Parent to be issued as a
part of the Merger as described in Section 2 hereof;

(ii) a certificate of the President of Parent and Merger Sub, respectively, to
the effect that all representations and warranties of Parent and Merger Sub made
under this Agreement are true and correct as of the Closing, the same as though
originally given to the Company on said date;

(iii) copies of resolutions adopted by the stockholders and the Board of
Directors of Merger Sub and the Board of Directors of Parent authorizing the
Merger and all related matters;

(iv) certificates from the jurisdiction of incorporation of Parent and Merger
Sub dated within five business days of the Closing Date that each of said
corporations is in good standing under the laws of said state;

(v) executed copy of the Certificate of Merger for filing in Delaware;

(vi) such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement;

(vii) all other items, the delivery of which is a condition precedent to the
obligations of Spectrum, as set forth in Section 9 hereof.

13. Finder’s Fees. Parent and Merger Sub, jointly and severally, represent and
warrant to Spectrum, and Spectrum and its Sole Shareholder, jointly and
severally, represents and warrants to each of the Parent and Merger Sub, that
none of them, or any party acting on their behalf, has incurred any liabilities,
either express or implied, to any “broker” or “finder” or similar person in
connection with this Agreement or any of the transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

14. Post-Closing Covenants.

(a) Financial Statements. After the Closing, Parent shall timely file a current
report on Form 8-K to report the Merger. In addition, for a period of 12 months
following the Closing, Parent shall use its commercially reasonable efforts to
timely file all reports and other documents required to be filed by Parent under
the Securities Exchange Act of 1934.

(b) Standard and Poor’s. Parent shall use its commercially reasonable efforts to
maintain its listing with Standard and Poor’s Information Service.

(c) Confidentiality. Each Chief Executive Officer hereby agrees that, after the
Closing, he shall not publicly disclose any confidential information of either
Parent, Merger Sub or Spectrum, and that he or she shall not make any public
statement or announcement regarding the Merger or the business, financial
condition, prospects or operations of Parent or Spectrum, without the prior
written consent of Spectrum (or, after the Effective Date, Parent).

15. Miscellaneous.

(a) Further Assurances. At any time, and from time to time, after the Effective
Date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.

(b) Waiver. Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party (in its sole discretion) to whom such compliance is owed.

(c) Termination. This Agreement and all obligations hereunder (other than those
under Section 15(l)) may be terminated (i) after June 30, 2010 at the discretion
of either party if the Closing has not occurred by June 15, 2010 (unless the
Closing date is extended with the consent of both Spectrum and Parent) for any
reason other than the default hereunder by the terminating party, (ii) at any
time by the non-breaching party if any of the representations and warranties or
other agreements made herein by the other party have been materially breached,
or (iii) by mutual written consent of Parent and Spectrum.

(d) Amendment. This Agreement may be amended only in writing as agreed to by all
parties hereto.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested to the last
known address of the noticed party.

 

21



--------------------------------------------------------------------------------

(f) Headings. The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(h) Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.

(i) Entire Agreement. This Agreement and the attached Exhibits, including the
Certificate of Merger, which is attached hereto as Exhibit A, is the entire
agreement of the parties covering everything agreed upon or understood in the
transaction. There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof.

(j) Time. Time is of the essence.

(k) Severability. If any part of this Agreement is deemed to be unenforceable,
the balance of the Agreement shall remain in full force and effect.

(l) Responsibility and Costs. Whether the Merger is consummated or not, all
fees, expenses and out-of-pocket costs, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred by the
parties hereto shall be borne solely and entirely by the party that has incurred
such costs and expenses, unless the failure to consummate the Merger constitutes
a breach of the terms hereof, in which event the breaching party shall be
responsible for all costs of all parties hereto. The indemnification provisions
of Section 10 shall not apply in the event of the termination of this Agreement
prior to the Closing as a result of a breach hereof by either party.

(m) Inapplicability of Indemnification Provisions. The provisions contained in
Parent’s Articles of Incorporation and/or Bylaws for indemnifying its officers
and directors shall not apply to the representations and warranties made herein
by each Chief Executive Officer or the officers of Parent.

(n) Applicable Law. This Agreement shall be construed and governed by the
internal laws of the State of Delaware.

(o) Jurisdiction and Venue. Each party hereto irrevocably consents to the
jurisdiction and venue of the state or federal courts located in Los Angeles
County, State of California, in connection with any action, suit, proceeding or
claim to enforce the provisions of this Agreement, to recover damages for breach
of or default under this Agreement, or otherwise arising under or by reason of
this Agreement.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

AMHN, INC. By:  

/s/ Robert Cambridge

  Robert Cambridge   Chief Executive Officer SHN ACQUISITION CORP. By:  

/s/ Robert Cambridge

  Robert Cambridge   Chief Executive Officer SPECTRUM HEALTH NETWORK, INC. By:  

/s/ Larry Newman

  Larry Newman   President SOLE SHAREHOLDER OF SPECTRUM HEALTH NETWORK, INC.:
GORDON COMMUNICATIONS, INC. By:  

/s/ Barbra Waldare

  Barbra Waldare   President